Citation Nr: 1816244	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-44 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating for right upper extremity weakness, residuals of a cerebrovascular accident, with peripheral neuropathy, in excess of 10 percent prior to September 23, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating for peripheral neuropathy, left upper extremity, in excess of 10 percent prior to September 23, 2010, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity weakness, residuals of a cerebrovascular accident, with peripheral neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to November 1971 and from March 1973 to October 1976.

These matters come to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  An October 2010 rating decision awarded service connection for right upper extremity weakness and right lower extremity weakness, as residuals of a cerebrovascular accident.  The RO then recharacterized the service-connected peripheral neuropathy of the right upper extremity and right lower extremity to include such disabilities.

In September 2008, the Veteran testified before a Decision Review Officer at the RO.  A hearing transcript has been associated with the claims file.

This claim was previously remanded by the Board in December 2014 and June 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets any additional delay in the adjudication of the Veteran's claims another remand will have, however, further development and fact finding is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159.

In June 2017, the Board remanded these claims for a VA examination to assess the severity of the disabilities currently on appeal.  At that time, the Board noted that the VA Medical Center (VAMC) attempted to schedule an examination in September 2016, but it was unclear whether the Veteran was provided timely written notice of the scheduled examination.  

On August 4, 2017, in compliance with the June 2017, remand directives, the VAMC again requested examinations of the Veteran's bilateral upper and lower extremities.  A subsequent entry in the electronic record dated August 22, 2017, notes the examination was cancelled, however, no further information was provided to determine whether it was cancelled by the AOJ/VAMC, or due to the Veteran's failure to report.  Additionally, the electronic claims file does not contain a notice letter sent to the Veteran regarding the scheduling of his examinations.  

Parenthetically, the Board notes that the Veteran did contact the VAMC on August 16, 2017 regarding extension requests for unelated medical issues not currently before the Board due to difficulties following a recent fall.  At that time, he did not mention the scheduled examinations.  As such, it remains unclear whether he received notice in a timely fashion. 

Thus, the Board finds additional development is needed to address these potential due process deficiencies prior to adjudication of the Veteran's claims.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ/VAMC must associate with the record a copy of the letter mailed to the Veteran in August 2017 notifying him of the date of his scheduled VA examinations.  This must be in writing and associated with the claims file.  

2.  Documentation as to (1) whether the Veteran failed to report (assuming that he was notified), or (2) if the examinations were cancelled by the VAMC on August 22, 2017, must be associated with the record.  This must be in writing and associated with the electronic claims file.
	i) If the examination was cancelled by the VAMC, an explanation should be provided. 

3.  If, and only if, the appropriate notice was not provided to the Veteran in a timely fashion regarding the scheduling of his VA examinations, or if it is determined good cause was shown for any failure to report as evidenced by his communication with the VAMC on August 16, 2017, should the Veteran be scheduled for new VA examinations.  Otherwise, the claim should be returned to the Board. 

Any indicated evaluations, studies, and tests should be conducted. 

Detail the severity and manifestations of the service-connected disability in each extremity.  The examiner must specifically identify the peripheral nerve that is/are most analogous to the service connected disability in each extremity.  The impairment of each extremity due to the service-connected disability should be expressed, if feasible, in terms of mild, moderate, or severe. 

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the examination, documentation MUST be obtained and associated with the electronic claims file, which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




